        Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 1 of 17. PageID #: 544



                      IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

SCOTT OBERG and WILLIAM WUNSCH                        )
                                                      )
         On behalf of themselves and all              )       Case No.: 1:19-cv-01100
         others similarly-situated                    )
                                                      )       JUDGE SOLOMON OLIVER, JR
                               Plaintiffs,            )
                v.                                    )
                                                      )
INPAX SHIPPING SOLUTIONS INC.;                        )
INSS, LLC;                                            )
INPAX FINAL MILE DELIVERY INC.; and                   )
LEONARD WRIGHT                                        )
                                                      )
                               Defendants.            )

   STIPULATION AND ORDER REGARDING CONDITIONAL CERTIFICATION,
ISSUANCE OF COLLECTIVE ACTION NOTICE, AND DISCLOSURE OF CONTACT
                          INFORMATION

         Plaintiffs, SCOTT OBERG and WILLIAM WUNSCH, on behalf of themselves,

individually, and on behalf of all others similarly situated (collectively, “Plaintiffs”), on the one

hand, and Defendants INPAX SHIPPING SOLUTIONS INC., INSS, LLC, INPAX FINAL MILE

DELIVERY INC., and LEONARD WRIGHT (collectively, “Defendants”), on the other hand, by

and through their respective undersigned counsel, hereby stipulate, and the Court hereby orders,

that:

         1.     The Second Count in Plaintiffs’ Second Amended Complaint, see Dkt. # 39, at ¶¶

123-132 shall be conditionally certified pursuant to Section 216(b) of the Fair Labor Standards

Act (the “FLSA”), 29 U.S.C., § 203, et seq., with respect to a collective consisting of individuals

employed by Defendant(s) between May 15, 2016 and April 27, 2019, as a delivery driver

operating non-freight vehicles delivering packages for Amazon.com, and working at a facility

located at 26555 Bluestone Blvd., in Euclid, Ohio, or at a second facility located at 4500 Western
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 2 of 17. PageID #: 545




Ave., in Lisle, Illinois. Specifically, Plaintiffs and Defendants (collectively, the “Parties”) stipulate

to the following collective as superseding that which is defined in Paragraph 113 of the Second

Amended Complaint:

        All individuals employed by Defendant(s) between May 15, 2016 and April 27,
        2019, as a delivery driver operating non-freight vehicles delivering packages for
        Amazon.com, and working at a facility located at 26555 Bluestone Blvd., in Euclid,
        Ohio, or at a second facility located at 4500 Western Ave., in Lisle, Illinois.

        2.      Within twenty-one (21) days of the date that this Court so orders this Stipulation,

Defendants shall provide a list of names, last known email addresses (as and if maintained by

Defendants), and last known mailing addresses (as and if maintained by Defendants) of all persons

employed by Defendants between May 15, 2016 and April 27, 2019, as a delivery driver operating

non-freight vehicles delivering packages for Amazon.com, and working at a facility located at

26555 Bluestone Blvd., in Euclid, Ohio, or at a second facility located at 4500 Western Ave., in

Lisle, Illinois. Defense Counsel shall provide said information in a text searchable electronic

format such as Microsoft Excel.

        3.      Plaintiffs’ Counsel shall send the Notice and Opt-In Form attached hereto as

Exhibit A (the “Notice and Opt-in Form”) to putative members of the collective (the “Notice

Recipients”) within twenty-one (21) days of the date Plaintiffs’ Counsel receives the disclosure

provided for in Paragraph 2, supra (the “Notice Commencement Date”). Plaintiffs’ Counsel shall

send the Notice and Opt-in Form to Notice Recipients by First Class Mail and/or by electronic

mail (in the manner described in Paragraph 4, infra). Plaintiffs’ Counsel shall not send any other

materials, communications, or documentation to any of the Notice Recipients other than the Notice


                                                   2
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 3 of 17. PageID #: 546




and Opt-in Form. The Notice and Opt-in Form shall not be transmitted to the Notice Recipients

by any other method. However, notwithstanding the preceding sentence, only if a putative

collective member contacts Plaintiffs’ counsel directly to request an Opt-in Form, there shall be

no limitations on the transmittal method which Plaintiffs’ counsel may use to provide an Opt-in

Form to that putative collective member.

       4.      Plaintiffs’ Counsel shall only send the Notice and Opt-In Form via electronic mail

with the following subject line: “Notice of Collective Action Lawsuit: OBERG, et al. v. INPAX

SHIPPING SOLUTIONS INC., et al., Case No. 1:19-cv-01100 (N.D. Ohio).” The body of the

email shall be in the format found in Exhibit B, attached hereto. The email will include a .PDF

version of the Notice and Opt -in Form as an attachment.

       6.      The Opt-In period shall be sixty (60) days from the Notice Commencement Date.

Unless otherwise stipulated to by the parties, only those Opt-In Forms filed with the Court by

Plaintiffs’ Counsel within this sixty-day period shall be considered timely, and only those Notice

Recipients whose forms have been properly completed and filed during this period shall be

considered an Opt-In Plaintiff in this action.

       7.      On a date that is thirty (30) days after the Notice Commencement Date, Plaintiffs’

Counsel shall send one copy of the Reminder Notice annexed hereto as Exhibit C (the “Reminder

Notice”) by First Class Mail to Notice Recipients who have not yet opted into this action along

with a copy of the Notice and Opt-in Form.

       8.      By stipulating to Conditional Certification, Defendants are not waiving their right

to move to decertify this collective action pursuant to FLSA § 216(b) or to oppose any future

                                                 3
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 4 of 17. PageID #: 547




motion that Plaintiffs may bring with respect to the issue of final certification of a FLSA collective

action.


Dated: January 20, 2020                               Respectfully submitted,

                                                      KAUFMAN DOLOWICH & VOLUCK, LLP

                                                      s/ Stefan R. Dandelles
                                                      Attorneys for Defendants Inpax Shipping
                                                      Solutions Inc.; INSS, LLC; Inpax Final Mile
                                                      Delivery Inc.; and Leonard Wright
Stefan R. Dandelles, (admitted pro hac vice)
Aaron Solomon, (admitted pro hac vice)
Jean Y. Liu, (admitted pro hac vice)
Kaufman Dolowich & Voluck, LLP
135 S. LaSalle St., Ste. 2100
Chicago, Illinois 60603
Phone: (312) 759-1400; Fax: (312) 759-0402
sdandelles@kdvlaw.com
asolomon@kdvlaw.com
jliu@kdvlaw.com

                                                      THE SPITZ LAW FIRM, LLC

                                                      s/ Chris P. Wido
                                                      Attorneys for Plaintiffs Scott Oberg and
                                                      William Wunsch
Brian D. Spitz
Chris P. Wido
Tina M. Scibona                                         IT IS SO ORDERED.
The Spitz Law Firm, LLC                                 /s/ Solomon Oliver, Jr.
25200 Chagrin Boulevard, Suite 200                      United States District Judge
                                                        January 22, 2020
Beachwood, Ohio 44122
Phone: (216) 291-4744; Fax: (216) 291-5744
brian.spitz@spitzlawfirm.com
chris.wido@spitzlawfirm.com
tina.scibona@spitzlawfirm.com

                                                  4
Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 5 of 17. PageID #: 548




                            EXHIBIT A




                                   6
       Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 6 of 17. PageID #: 549




                       NOTICE OF COLLECTIVE ACTION LAWSUIT

          A collective action lawsuit for unpaid overtime may affect your legal rights.


      If you worked for Inpax Shipping Solutions Inc., INSS, LLC, Inpax
    Final Mile Delivery Inc., and/or Leonard Wright (“Defendants”) at any
       time between May 15, 2016 and April 27, 2019, as a delivery driver
     operating non-freight vehicles delivering packages for Amazon.com,
     and  working at a facility located at 26555 Bluestone Blvd., in Euclid,
      Important: You are NOT being sued. This Notice is NOT a solicitation from a lawyer.
       Ohio, or at a second facility located at 4500 Western Ave., in Lisle,
                           Illinois, please read this Notice.


•    This Notice informs you of a collective action lawsuit that has been filed under the Fair Labor
     Standards Act (“Federal Wage Law”) alleging that Defendants failed to pay their Delivery
     Drivers all overtime wages due. You have the right to join this lawsuit if you want, or to decline
     to join the lawsuit. This lawsuit is currently pending, and the Court has not decided who is
     right or who is wrong.


•    Plaintiffs Scott Oberg and William Wunsch (collectively, “Plaintiffs”) each allege that they
     were employed by the Defendants delivering packages for Amazon.com.


•    Plaintiffs brought this lawsuit against Defendants on behalf of themselves and all other current
     and former “Delivery Drivers and/or ‘Delivery Associates,’ or employees in substantially
     similar positions and/or with similar job titles,” who worked for Defendants at any time
     between May 15, 2016 and April 27, 2019.


•    Plaintiffs claim that they respectively worked in excess of forty hours per week and that
     Defendant did not pay them for all hours worked, including all overtime due, in violation of

                                                   7
        Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 7 of 17. PageID #: 550




      the Fair Labor Standards Act. Defendants deny any wrongdoing and maintains that all their
      respective employees were and are paid in compliance with the law.


•     The Court has authorized the parties to send out this Notice. The Court has not decided who is
      right or who is wrong. The purpose of this notice is to advise you of your rights.
                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT

    COMPLETE AND           If you choose to be included in this collective action, you must complete
       SIGN THE            the consent form at the end of this Notice. You may then share in any
        ATTACH             proceeds from a settlement or judgment if those bringing the claims are
    CONSENT FORM           successful, but you give up any rights to separately sue the Defendants
    TO BE INCLUDED         for the same legal claims in this lawsuit.



      DO NOTHING           By doing nothing, you will not be included in this lawsuit relating to
                           claims under the Fair Labor Standards Act.



    1. Why did I get this notice?

You are getting this notice because Defendants’ records show that you may have worked as a
delivery driver at a facility located at 26555 Bluestone Blvd., Euclid, Ohio, or at a second facility
located at 4500 Western Ave., Lisle, Illinois, operating non-freight vehicles, delivering packages
for Amazon.com, during the period of May 15, 2016 to April 27, 2019.


    2. What is a collective action and who is involved?

In a collective action lawsuit, one or more persons can bring a lawsuit on behalf of others who
have similar claims. The individuals who brought this lawsuit are called the Plaintiffs. The
corporate entities and individual that are being sued is called the Defendants. One court resolves
the issues for everyone who decides to join the case.


                                                   8
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 8 of 17. PageID #: 551




 3. What is this collective action lawsuit about?

This collective action lawsuit is about whether Defendants violated certain federal wage and hour
laws. The lawsuit alleges that Defendants violated federal law by not paying Plaintiffs for all hours
worked, including all overtime due. Plaintiffs are seeking to recover unpaid minimum and
overtime wages in addition to liquidated damages, attorneys’ fees, and costs.


Defendant denies any wrongdoing and/or liability and maintains that all their employees were and
continue to be paid in accordance with federal law. The Court has not made any ruling in the case
about whether Plaintiffs or Defendants are correct. The Court has no view on whether you should
or should not join this lawsuit.


 4. How do I join this collective action lawsuit?

To participate in this lawsuit, you need to fill out the enclosed form called “Consent to Join
Lawsuit” and mail it in the enclosed, postage-paid envelope to Plaintiffs’ Counsel: Christopher P.
Wido, The Spitz Law Firm, LLC, 25200 Chagrin Blvd., Ste. 200, Beachwood, OH 44122. Should
the enclosed envelope be lost or misplaced, the Consent to Join form must be sent to:


                                      Christopher P. Wido
                                   The Spitz Law Firm, LLC
                                 25200 Chagrin Blvd., Ste. 200
                                    Beachwood, Ohio 44122
                You can also fax the Consent to Join form to (216) 291-5744; or
                      scan and email it to chris.wido@spitzlawfirm.com.

The signed Consent to Join form must be postmarked, faxed, or emailed by [60 days from mailing
of notice] or you may not be allowed to participate in this lawsuit.




                                                 9
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 9 of 17. PageID #: 552




 5. What happens if I join the collective action lawsuit?

If you join this lawsuit, you may be required to participate in written discovery and you may be
required to appear for deposition at a place to be determined by the Court and/or trial in the
Northern District of Ohio (located in Cleveland, Ohio), to help the Court decide whether you are
owed any money. If you join the lawsuit, you will be required to preserve all documents in your
possession, custody, and control relating to the Defendants and to your employment.


If you join this lawsuit, you will be bound by any ruling, settlement, or judgment, whether
favorable or unfavorable. If there is a favorable resolution, either by settlement or judgment, and
you qualify under the law, you may be entitled to some portion of the recovery. However, joining
this lawsuit does not mean that you are automatically entitled to any money, only that the lawyers
who represent you will try to obtain money for you.


If you choose to join this lawsuit Plaintiffs’ counsel will represent you. By joining this lawsuit,
you designate Plaintiffs, and/or their counsel, to the fullest extent possible, to make decisions on
your behalf concerning the case, the method and manner of conducting the case, and all other
matters pertaining to this lawsuit. The decisions made and agreements entered into by Plaintiffs
and/or their counsel relating to the lawsuit will be binding on you if you join the lawsuit.


 6. What happens if I do nothing at all?

You will not be included in this lawsuit and you will not be affected by any settlement or judgment
rendered in this case, whether favorable or unfavorable. The limitations period on your federal
claims continues to run.




                                                 10
        Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 10 of 17. PageID #: 553




 7. Can I participate in this collective action lawsuit regardless of my immigration status?

Yes. You have a right to participate in this Lawsuit regardless of your immigration status.

 8. If I join, will there be any impact on my employment?

Federal law prohibits Defendants from discharging or retaliating against you in any other manner
because you join this case.


 9. Do I have a lawyer in this case?

Plaintiffs are represented by The Spitz Law Firm, LLC. If you choose to join this lawsuit, you will
be represented by The Spitz Law Firm, LLC. If you decline to join this lawsuit, you have the right
to hire another attorney of your choosing, at your own expense, or represent yourself pro se without
the assistance of a lawyer, in a separate action.


If The Spitz Law Firm represents you, they will represent you on a contingency fee basis, meaning
that you will not owe any attorneys’ fees unless Plaintiffs are successful and wins the case or
obtains a settlement, in which case the Court will determine the amount of attorney’s fees to be
paid.


 10. This Notice has been authorized by the Court

This notice and its contents have been authorized by Judge Oliver Solomon of the United States
District Court for the Northern District of Ohio, located in Cleveland, Ohio. The Court has not yet
ruled on whether Plaintiffs’ claims or Defendants’ defenses have any merit.


PLEASE DO NOT WRITE OR CALL THE COURT OR THE CLERK OF THE COURT
ABOUT THIS NOTICE.


                                                    11
     Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 11 of 17. PageID #: 554




Although the Court has approved the sending of this Notice, the Court expresses no opinion on the
merits of the Lawsuit, or whether you should join the lawsuit. The Court has not decided who is
right and who is wrong.


If you have any questions, you may contact Plaintiffs’ attorneys, The Spitz Law Firm by telephone
at (216) 291-4744 or in writing at Christopher P. Wido, The Spitz Law Firm, LLC, 25200 Chagrin
Blvd., Ste. 200, Beachwood, OH 44122, or by email at chris.wido@spitzlawfirm.com. Defendants
are represented in this lawsuit by Stefan R. Dandelles, Aaron Solomon, and Jean Liu, Kaufman
Dolowich & Voluck, LLP, (312) 759-1400, 135 S. LaSalle Dr., Ste. 2100, Chicago, IL 60603,
sdandelles@kdvlaw.com.




                                               12
   Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 12 of 17. PageID #: 555




                    CONSENT TO JOIN LAWSUIT FORM
                 Oberg, et al. v. Inpax Shipping Solutions, Inc., et al.

IF YOU RECEIVED THIS FORM AND WANT TO JOIN THIS LAWSUIT, PLEASE
COMPLETE THESE TWO STEPS:

 1. COMPLETE AND SIGN THIS CONSENT TO JOIN LAWSUIT FORM; AND

 2. USE THE ENCLOSED ENVELOPE TO RETURN THIS FORM TO THE ADDRESS
    BELOW NOT LATER THAN [60 DAYS FROM MAILING OF NOTICE]:

                                 Christopher P. Wido
                              The Spitz Law Firm, LLC
                            25200 Chagrin Blvd., Ste. 200
                               Beachwood, Ohio 44122
           You can also fax the Consent to Join form to (216) 291-5744; or
                 scan and email it to chris.wido@spitzlawfirm.com.




                                           13
     Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 13 of 17. PageID #: 556




                           CONSENT TO JOIN LAWSUIT FORM

I, ______________________________ hereby consent to be a plaintiff in an action under the Fair
Labor Standards Act, 29 U.S.C § 201 et seq, to secure unpaid minimum and overtime wages,
liquidated damages, attorney’s fees, cost, and other relief arising out of my employment with
Inpax Shipping Solutions, Inc., and/or any other associated party.

I authorize The Spitz Law Firm, LLC, and any associated attorneys to represent me with respect
to my claims by joining my claims to an existing lawsuit against Defendants and any other
associated parties. By signing and returning this consent to sue, I understand that, if accepted for
representation, I will be represented by the above attorneys without prepayment of cost or attorneys
fees. I understand that if Plaintiffs are successful, cost expended by attorneys on my behalf will be
deducted from my settlement or judgment amount on a pro rata basis with all other plaintiffs. I
understand that Plaintiffs may petition to Court for an award of fees and cost to be paid by
Defendants on my behalf. I understand that the fees retained by the attorneys will be either be the
amount received from Defendants or forty percent (40%) of my gross settlement or judgment,
whichever is greater.

Note: If you do not return this Consent Form, you will not be a participant in the lawsuit.


SIGNATURE                                             PRINT NAME



Address                                               City, State, Zip Code



Telephone Number                                      Email Address




                                                 14
Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 14 of 17. PageID #: 557




                              EXHIBIT B




                                   15
     Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 15 of 17. PageID #: 558




                      COURT AUTHORIZED NOTICE OF LAWSUIT

You have received this Notice because you have been identified as an individual who worked for
INPAX SHIPPING SOLUTIONS INC., INSS, LLC, INPAX FINAL MILE DELIVERY INC.,
and/or LEONARD WRIGHT (collectively, “Defendants”) at any time between May 15, 2016 to
April 27, 2019 at a facility located at 26555 Bluestone Blvd., in Euclid, Ohio, or 4500 Western
Ave., in Lisle, Illinois, as a delivery driver operating non-freight vehicles, delivery packages for
Amazon.com.

You may be entitled to join a lawsuit. For additional information about the case, including how to
join, please open and review the attached documents.

THIS ELECTRONIC NOTICE AND ITS CONTENTS ARE NOT SPAM OR A SOLICITATION
TO JOIN A LAWSUIT. THIS NOTICE AND ITS CONTENTS HAVE BEEN SENT
PURSUANT TO AN ORDER OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO. THE COURT HAS TAKEN NO POSITION REGARDING
THE MERITS OF THE PLAINTIFFS’ CLAIMS OR THE DEFENDANTS’ DEFENSES.




                                                16
Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 16 of 17. PageID #: 559




                              EXHIBIT C




                                   17
      Case: 1:19-cv-01100-SO Doc #: 42 Filed: 01/22/20 17 of 17. PageID #: 560




                                 REMINDER NOTICE
This notice is to remind you that you may be entitled to join a lawsuit currently pending against
INPAX SHIPPING SOLUTIONS INC.; INSS, LLC; INPAX FINAL MILE DELIVERY INC.;
and LEONARD WRIGHT. If you want to participate in the lawsuit as detailed in the enclosed
Notice you must take two steps by [60 days from mailing date of original notice]:

   1. COMPLETE AND SIGN THE ATTACHED “CONSENT TO BECOME A PARTY
      PLAINTIFF” FORM; AND

    2. MAIL, FAX, OR E-MAIL THE “CONSENT TO BECOME A PARTY PLAINTIFF”
       FORM TO THE ADDRESS BELOW TO ALLOW FOR FILING ON OR BEFORE
       [60 days from mailing original notice]:

                                          Chris P. Wido
                                         Re: Inpax Case
                                THE SPITZ LAW FIRM, LLC
                                25200 Chagrin Blvd, Suite 200
                                     Beachwood, OH 44122
                                      Fax: (216) 291-5744
                              Email: chris.wido@spitzlawfirm.com

If you are receiving this notice, you should only make your decision to participate in this lawsuit
after reviewing the information contained in the Notice of Collective Action.



4823-7484-7659, v. 1




                                                18
